Title: John Adams to Samuel Adams, 25 June 1784
From: Adams, John
To: Adams, Samuel


        
          Dear Sir
          The Hague June 25. 1784
        
        I have this morning received your Favours of the 16 & 17 of April, and am fully with you in Sentiment, that “the Sooner a commercial Treaty is settled with the English, the better,” but you must be Sensible that no Treaty can be made untill Somebody or other, one or more, are authorized by Congress. While every British Minister is dancing on a slack Rope and afraid of every popular Wind, least it Should blow him over, he will never dare to treat with any Persons who are not regularly authorised, any more than he will dare to refuse or neglect to treat with Such as may be so. Mr Jay and Mr Laurens are gone home, which will change the Plans of Congress and We must now wait, probably till next Spring for Powers. We can never know what England will do untill We try her. But I am afraid our only Remedy and final Resource must be a Navigation Act, and whether the southern States will ever agree to this, I know not.
        I am as much afraid of District & state Conventions and of the Cincinnati, as you are, and hope they will be laid aside: The last

which is an order of Chivalry, and more, will have many very unhappy Effects, besides exciting Contests and Dissentions if not relinquished or suppressed.
        In Answer to the Questions of Dr Noyes and Captn. Dashwood I am almost afraid to say any Thing, as so many of my poor opinions have been indiscreetly quoted.— I know no more of this matter than the Gentlemen who ask the Question.— The British Finances are so oppressed, that I have Small Faith in their Compensations even to any of the Refugees. Yet this ought not to prevent Dr Noyes and Capt. Dashwood from taking any Measures in their Power. They may transmit their Demands to England into the Hands of any Friend or Agent, but I Should have Small Confidence in the success.
        Never in my Life, was I so much at a Loss, what Course to Steer, as Since the Peace.— I thought and asked Leave to go home. Congress, on the contrary resolved to send a Comn. to me & two others F. & J. to treat with England. I concluded to stay and wrote for my Wife. But neither the Commission nor the Wife arrive. Jay is gone, yet I every moment expect my Wife will come So that I cant go home.— and I see no Possibility now of any Commission arriving before next Spring.— The only Thing that remains for me is to stay here at the Hague, and wait with Patience the moving of Waters which are as slow and stagnant as the Dutch Canals.
        The Treaty with England is important, to all and especially for New England. I would therefore neglect nothing in my Power. But I have none. Congress must push and force the British Ministry, and this in my Opinion is not impossible nor difficult to be done.— The People of England would do the Work if Congress once sends a Full Power. But nobody can do it without the Authority of the United states. For my own Tranquility Satisfaction and Interest I had rather be here, than at Paris or London But I cannot do much for the publick here. nor indeed do I know that I could in either of those Places. associated with Franklin alone it is probable I should be able to do less at Paris than here.
        I anxiously wait the Arrival of my Wife, from whom I may learn Something to determine me.
        Your Frd & sert
        
          John Adams
        
      